United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 22, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 04-20089
                        Conference Calendar



RALPH O. DOUGLAS,

                                    Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-03-CV-1381
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ralph O. Douglas, Texas prisoner # 1004998, has filed an

application for leave to proceed in forma pauperis (IFP) on

appeal following the district court’s dismissal as frivolous of

his petition for a writ of mandamus.   By moving for IFP, Douglas

is challenging the district court’s certification that IFP status

should not be granted on appeal because his appeal is not taken




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-20089
                                  -2-

in good faith.     See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997).

     In his petition, Douglas asked the district court to issue a

writ of mandamus ordering the state trial court to vacate a

protective order in a civil proceeding before that court, which

prevented Douglas from obtaining desired discovery.      The district

court concluded that the writ should be denied because the state

case was closed.    Douglas has not responded to this conclusion

before this court, and any such claim is arguably deemed

abandoned.   See Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987).    Moreover, Douglas cannot show

that the district court had the authority to order a state trial

court to act in a closed case.     See Santee v. Quinlan, 115 F.3d
355, 356-57 (5th Cir. 1997); Moye v. Clerk, DeKalb County

Superior Court, 474 F.2d 1275, 1276 (5th Cir. 1973).      Douglas’s

appeal is thus without arguable merit and is frivolous.      See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

     Accordingly, we uphold the district court’s order certifying

that the appeal is not taken in good faith and denying Douglas

IFP status on appeal, we deny the motion for leave to proceed

IFP, and we DISMISS Douglas’s appeal as frivolous.      See Baugh,
117 F.3d at 202 n.24; 5TH CIR. R. 42.2.     This dismissal of his

appeal as frivolous and the district court’s dismissal of his

complaint as frivolous constitute two “strikes” for the purposes

of 28 U.S.C. § 1915(g).     See Adepegba v. Hammons, 103 F.3d 383,
                           No. 04-20089
                                -3-

388 (5th Cir. 1996).   If Douglas obtains three “strikes,” he will

not be able to proceed IFP in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     MOTION DENIED; APPEAL DISMISSED; SANCTIONS WARNING ISSUED.